Citation Nr: 1712077	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-23 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2004, with additional service in the Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2016, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Board hearing, the Veteran testified that he is currently receiving treatment for his sinusitis at the Birmingham, Alabama VAMC.  The Veteran further testified that he has been treated at VA since 1991.  The record contains VA treatment records for the VAMC Birmingham from April 2001 to January 2010, with the exception of May 2008 to June 2009.  Remand is required to associate all outstanding VA treatment records to include from the VAMC Birmingham with the claims file, namely from 1991 to April 2001, May 2008 to June 2009, and January 2010 to present.

The Board observes that the Veteran sought treatment during his active duty period of service in September 2003, October 2003, December 2003, and January 2004.  It also appears that he sought treatment for his sinuses prior to his active duty period of service.  After the records have been obtained, a VA examination is requested to evaluation the nature and etiology of the Veteran's claimed chronic sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file, including those of the VAMC Birmingham, namely from 1991 to April 2001, May 2008 to June 2009, and January 2010 to present.  Any archived records should be requested and associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed chronic sinusitis disability.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a) Is there clear and unmistakable (undebatable) evidence that the Veteran had a sinus disability prior to his entrance to service in February 2003?  Please explain why or why not.
(b) If the answer to (a) is yes, did a sinus disability undergo a permanent worsening during his service (February 2003 to February 2004)?  Please explain why or why not.
(c) If the answer to (a) is no, is it at least as likely as not that the Veteran has a current sinus disability that began during, or is otherwise etiologically related to, his military service from (February 2003 to February 2004)?  Please explain why or why not.
(d) If the answer to (b) is yes, is there clear and unmistakable evidence that this permanent worsening was the result of the natural progression of that disease?  Please explain why or why not.
(e) If the answer to (b) is no, is it at least as likely as not (50 percent probability or greater) that a sinus disability began during, had its onset in, or is otherwise etiologically related to his service (February 2003 to February 2004)?  Explain why or why not.

In answering the aforementioned questions, the examiner should consider the Veteran's treatment for his sinuses in September 2003, October 2003, December 2003, and January 2004 when offering his/her opinion.  A thorough rationale for the opinions is requested.  If such opinion cannot be provided without resort to speculation, the examiner should so state.

3.  After the above is complete, readjudicate the Veteran's claim for chronic sinusitis.  If a complete grant of the benefit requested is not granted, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




